HUNT, Circuit Judge
(after stating the facts as above). [1] The rate filed, whatever it is, is the only lawful charge, for, as has been said by the Supreme Court in L. & N. R. R. v. Maxwell, 237 U. S. 94, 35 Sup. Ct. 494, 59 L. Ed. 853, L. R. A. 1915E, 665:
“Ignorance or misquotation of rates is not an excuse for paying or charging either less or more than the rate filed. This rule is undeniably strict, and it obviously may work hardship in some cases, but it embodies the policy which has been adopted by Congress in the regulation of interstate commerce in order to prevent unjust discrimination.”
• [2,3] The learned judge of the District Court confined his consideration largely to the specific question whether the charge of $26.40 from Hereford to Amarillo was correct, and, inasmuch as it is conceded that the solution of the case turns upon that point, we confine ourselves to its consideration.
In the indices of the joint live stock tariffs Hereford is given as a point of origin, and Idaho' Palis as a point of destination. In section 1 of the tariff, the list of bases from points of origin for rates on range cattle, there is a grouping of Texas stations, with a rate basis given for each station. Amarillo is given as a rate base point, and the other stations named take either the Amarillo rate or there is differential over or under the Amarillo rate. Hereford is listed as a station which apparently takes the Amarillo rate with no given differential. , Page 26 of the Tariff. At a subsequent place in the tariffs the rate from Amarillo and from stations taking the Amarillo rate without a differential in ten car lots or more to Idaho Falls is $116.50 per car. Going back to the printed matter upon the first of the pages which precede the list of stations where the rates appear as based on the Amarillo rate, there is a caption, section No. 1, over a note in the tariff, which reads:
“Section No. 1, Item 200 — Governing Use of Differentials Shown in Section No. 1, Pages 24r-31, Inclusive.
“The differentials shown in section No. 1 are to be added to or deducted from the Amarillo, El Paso or Deming rates as shówn in section No.-2 hereof, pages 32 to 51, inclusive, to arrive at the through rate, where application and routing is provided on pages 56 to 69.
“Where no differentials are shown, the Amarillo or El Paso-Deming rates as shown in section No. 2 are to be applied as indicated’' (Italics ours.)
The contention of the cattle company is that this explanatory note “prescribes a limitation on the use of the Amarillo rates as basic rates *35in certain instances, that is, where a station does not take the Amarillo rate, bnt there js a differential, an arbitrary addition to or subtraction from the Amarillo rate, the rate can thus be made upon only where application and routing is provided on pages 56 to 69 of the tariff”; and it also said that, where there is no differential, the Amarillo rate is to be applied, with no condition imposed that the use of the Amarillo rate is conditioned upon the existence of application and routing, as provided elsewhere in the tariff.
A frill understanding of the tariffs can only be had, however, by following the direction indicated in item 200, supra, and referring to pages 56 to 69 of the tariffs themselves. On page 56, under the caption “Application of Rates,” we find this note;
“Ratos provided "heroin from points of origin, shown in section 1 to points of destination shown in section 2 will-apply only via the routes indicated in the chart on pago 57, except as provided in item 350, note 1, where route number is not shown, there aro no through rates applicable from the originating line to the destination line via any route except as specifically provided, in section No. 3.”
Section 3 being immaterial, it becomes necessary to refer to the route and application chart shown on page 57 of the tariffs to ascertain whether there are any applicable through rates from points on the Pecos & Northern Railway to points on the Oregon Short line. Page 57 lias the caption “Routing and Application,” and on line 12 appears “Pecos, Nor. Tex. Ry.,” and in the list of routes the Oregon Short Nine Railroad appears at the head of a column, but without any routing number being inserted. We, therefore have an instance which is precisely within note 1, page 56, of the tariff just heretofore quoted; that is, as no route number is shown, there are no through rates applicable from the Pecos & Northern Texas Railway, the originating line, to the Oregon Short Line points on the destination line. It would therefore follow that, no through rate or through route being authorized by the tariff, the rate which would be applicable would have to he m3.de up by a combination of the rates published in the tariff sheets. Pocatello is not named as a point of destination; hence it is necessary to make an intermediate application of the Idaho Pall;? rate as under certain items of the tariff which need not he specially cited. Hereford is 47 miles from Amarillo, and, as provided by the tariff sheets, when the exact destination is not shown, the next greater destination is to be used. The next greater destination mentioned in the tariff being 50 miles, the rate specified on cattle in carload lots would make the local rate S26.4Ü from Hereford to Amarillo.
There is no ambiguity in the language itself. Whatever difficulty arises is in relating one feature or note in the tariff with another. They must all be considered, and if a plain meaning can be gathered, of course it will control. We think the judge of the District Court applied this doctrine by regarding tho later explanatory notes (pages 56-59) as hut a, “development of the intention” of the rate maker that shipments from Amarillo common points, whether with or without differentials, would not take the through rates unless application and routing are provided for on pages 56 to 69. Our judgment *36agrees with his final view that, there being no through rates or through' routes from points on the Pecos & Northern Texas Railway to Oregon Short Line points, the notes (quoted above) on page 56 apply in their limitations of the applicability of the rates from points in section 1 to destination points in section 2 to the routes indicated on page 57.
Affirmed.